Exhibit 10.1

 

SIXTH AMENDMENT TO

CREDIT AGREEMENT

 

 

SIXTH AMENDMENT TO CREDIT AGREEMENT, dated as of October 1, 2004 (this
“Amendment”), to the Credit Agreement referred to below by and among APPLIED
EXTRUSION TECHNOLOGIES, INC., a Delaware corporation (the “Borrower”); the other
Credit Parties signatory hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (in its individual capacity, “GE Capital”), for itself, as
Lender, and as Agent for Lenders; and the other Lenders signatory hereto.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the other Credit Parties, the Agent, and the Lenders are
parties to that certain Credit Agreement, dated as of October 3, 2003 (as
amended, supplemented or otherwise modified from time to time, prior to the date
hereof, the “Credit Agreement”);

 

WHEREAS, Borrower has requested that Agent and the Lenders agree to amend the
Credit Agreement to provide, among other things, that failure to pay the
interest on the Senior Notes due on July 1, 2004 shall not constitute a Default
or Event of Default, so long as such payment is made on or prior to the Waiver
Termination Date (as defined below); and

 

WHEREAS, the Borrower, the Agent and the Lenders have agreed to such request and
agree to amend certain provisions of the Credit Agreement in the manner, and on
the terms and conditions, provided for herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Certain Definitions.  Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to them
in the Credit Agreement.

 

2.                                       Amendment to Section 1.5 of the Credit
Agreement.  As of the Sixth Amendment Effective Date (as defined below), Section
1.5(a) of the Credit Agreement is hereby amended by adding the following
sentence to the end of the third paragraph of such Section 1.5(a):

 

“Additionally, commencing on the Sixth Amendment Effective Date, the Applicable
Margins shall be increased by 0.25% over the Applicable Margins otherwise in
effect as required pursuant to this Section 1.5(a).”

 

3.                                       Amendment to Annex A to the Credit
Agreement .  As of the Sixth Amendment Effective Date, Annex A to the Credit
Agreement shall be amended as follows:

 

--------------------------------------------------------------------------------


 

(a)                            by deleting the definition of “Waiver Termination
Date” therein and inserting the following definition in lieu thereof:

 

“‘Waiver Termination Date’ shall mean October 31, 2004.”; and

 

(b)                           by inserting the following new definitions therein
in appropriate alphabetical order:

 

“‘Fifth Amendment’ means the Fifth Amendment to the Credit Agreement, dated as
of August 30, 2004, among the Borrower, the other Credit Parties, the Agent and
the Lenders.”

 

“‘Sixth Amendment’ means the Sixth Amendment to the Credit Agreement, dated as
of October 1, 2004, among the Borrower, the other Credit Parties, the Agent and
the Lenders.”

 

“‘Sixth Amendment Effective Date’ means the date on which each of the conditions
precedent to the effectiveness of the Sixth Amendment have been satisfied or
waived.”

 

4.                                       Amendment to Annex G to the Credit
Agreement .  As of the Sixth Amendment Effective Date, Annex G to the Credit
Agreement shall be amended by deleting subsections (b), (c) and (d) in their
entirety and replacing them with the following:

 

“(b)                           Minimum Fixed Charge Coverage Ratio.  Borrower
and its Subsidiaries shall have on a consolidated basis at the end of each
Fiscal Quarter set forth below, a Fixed Charge Coverage Ratio for the 12-month
period then ended of not less than the following:

 

Fiscal Quarter ending

 

Minimum Fixed Charge Coverage Ratio

 

 

 

 

 

September 30, 2003

 

0.65

 

December 31, 2003

 

0.55

 

March 31, 2004

 

0.60

 

June 30, 2004

 

0.55

 

September 30, 2004

 

0.50

 

December 31, 2004

 

1.00

 

March 31, 2005

 

1.05

 

June 30, 2005

 

1.10

 

September 30, 2005 and each Fiscal Quarter ending thereafter

 

1.20

 

 

(c)                                  Minimum EBITDA.   Borrower and its
Subsidiaries on a consolidated basis shall have, at the end of each Fiscal
Quarter set forth below, EBITDA for the 12-month period then ended of not less
than the following:

 

2

--------------------------------------------------------------------------------


 

Fiscal Quarter ending

 

Minimum EBITDA

 

 

 

 

 

September 30, 2003

 

$

37,125,000

 

December 31, 2003

 

$

35,628,000

 

March 31, 2004

 

$

35,445,000

 

June 30, 2004

 

$

30,000,000

 

September 30, 2004

 

$

28,500,000

 

December 31, 2004

 

$

48,293,000

 

March 31, 2005

 

$

52,445,000

 

June 30, 2005

 

$

58,139,000

 

September 30, 2005 and each Fiscal Quarter ending thereafter

 

$

62,000,000

 

 

(d)                                 Minimum Borrowing Availability.  Borrower
shall at all times have Borrowing Availability of at least $2,000,000.

 

Unless otherwise specifically provided herein, any accounting term used in the
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied.  That certain items or computations are
explicitly modified by the phrase ‘in accordance with GAAP’ shall in no way be
construed to limit the foregoing.  If any ‘Accounting Changes’ (as defined
below) occur and such changes result in a change in the calculation of the
financial covenants, standards or terms used in the Agreement or any other Loan
Document, then Borrower, Agent and Lenders agree to enter into negotiations in
order to amend such provisions of the Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Borrower’s and its Subsidiaries’ financial condition shall be the same after
such Accounting Changes as if such Accounting Changes had not been made;
provided, however, that the agreement of Requisite Lenders to any required
amendments of such provisions shall be sufficient to bind all Lenders. 
‘Accounting Changes’ means (i) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions), (ii)
changes in accounting principles concurred in by Borrower’s certified public
accountants; (iii) purchase accounting adjustments under A.P.B. 16 or 17 and
EITF 88-16, and the application of the accounting principles set forth in FASB
109, including the establishment of reserves pursuant thereto and any subsequent
reversal (in whole or in part) of such reserves; and (iv) the reversal of any
reserves established as a result of purchase accounting adjustments.  All such
adjustments resulting from expenditures made subsequent to the Closing Date
(including capitalization of costs and expenses or payment of pre-Closing Date
liabilities) shall be treated as expenses in the period the expenditures are
made and deducted as part of the calculation of EBITDA in such period.  If
Agent, Borrower and Requisite Lenders agree upon the required amendments, then
after appropriate amendments have been executed and the underlying Accounting
Change with respect thereto has been implemented, any reference to GAAP
contained in the Agreement or in any other Loan Document shall, only to the
extent of such Accounting Change, refer to GAAP, consistently applied after
giving effect to the

 

3

--------------------------------------------------------------------------------


 

implementation of such Accounting Change.  If Agent, Borrower and Requisite
Lenders cannot agree upon the required amendments within 30 days following the
date of implementation of any Accounting Change, then all Financial Statements
delivered and all calculations of financial covenants and other standards and
terms in accordance with the Agreement and the other Loan Documents shall be
prepared, delivered and made without regard to the underlying Accounting
Change.  For purposes of Section 8.1, a breach of a Financial Covenant contained
in this Annex G shall be deemed to have occurred as of any date of determination
by Agent or as of the last day of any specified measurement period, regardless
of when the Financial Statements reflecting such breach are delivered to Agent.”

 

5.                                       Defaults; Conditions to Funding.

 

(a)                            Agent and Requisite Lenders agree that,
notwithstanding the provisions of  (i) Section 1.5(d) of the Credit Agreement,
(ii) Section 2.2(c) of the Credit Agreement, (iii) Section 8.2 of the Credit
Agreement, and (iv) clause (c) of Annex C to the Credit Agreement to the
contrary, for purposes of (i) Section 1.5(d) of the Credit Agreement, (ii)
Section 2.2(c) of the Credit Agreement, (iii) Section 8.2 of the Credit
Agreement, and (iv) clause (c) of Annex C to the Credit Agreement, the failure
of the Borrower to make payment of interest on the Senior Notes due on July 1,
2004 shall not constitute a “Default” or “Event of Default” for the period
beginning from the Fifth Amendment Effective Date (as defined in the Fifth
Amendment) through the Waiver Termination Date), so long as such payment is made
on or prior to the Waiver Termination Date and, with respect to clause (iv)
above, prior to the payment of such interest, Borrower and AET Canada transfers
or cause to be transferred prior to the end of each business day from the AET
Canada Account and/or the Disbursement Accounts of AET Canada the aggregate
balance in (or held for the benefit of) AET Canada in the AET Canada Account and
such Disbursement Accounts in excess of CDN$1,500,000 to a Blocked Account of
Borrower (or, if established, the Concentration Account).

 

(b)                           Agent and Requisite Revolving Lenders agree that
(i) with respect to the provisions of Section 2.2(a) of the Credit Agreement,
the failure of any representation or warranty to be true in any Loan Document,
solely as a result of the Borrower’s failure to make payment of interest on the
Senior Notes due on July 1, 2004 shall not limit any Lender’s obligations to
fund any Advance, convert or continue any Loan as a LIBOR Loan or incur any
Letter of Credit Obligation and (ii) with respect to the provisions of Section
2.2(b) of the Credit Agreement, Borrower’s failure to make payment of interest
on the Senior Notes due on July 1, 2004 shall not alone, without the presence of
any other facts, events or circumstances (whether arising as a result of such
failure or otherwise), be deemed to create a Material Adverse Effect, in the
case of each of clauses (i) and (ii) of this sentence, for the period beginning
from the Fifth Amendment Effective Date (as defined in the Fifth Amendment)
through the Waiver Termination Date) and so long as such payment is made on or
prior to the Waiver Termination Date.

 

(c)                            Agent and Requisite Lenders agree that the
execution and delivery of that certain Restructuring Agreement by and among
Borrower and its Subsidiaries and the Participating Holders, dated as of August
24, 2004 (the “Restructuring Agreement”), shall not alone, without the presence
of any other facts, events or circumstances, constitute an Event of

 

4

--------------------------------------------------------------------------------


 

Default under clause (iv) of Section 8.1(i) of the Credit Agreement, for the
period beginning on the Sixth Amendment Effective Date through the Waiver
Termination Date, provided that nothing set forth herein shall be construed to
constitute the consent of Agent or any Lender to any action or transaction by
any Credit Party pursuant to, or as contemplated by, such Restructuring
Agreement, except as expressly provided to the contrary herein.

 

(d)                           Agent and Requisite Lenders agree that the
commencement by the Borrower of a solicitation of all of the beneficial holders
of the Senior Notes to vote to accept the Reorganization Plan (as such term is
defined in the Restructuring Agreement) (the “Solicitation”) pursuant to the
terms of the Restructuring Agreement and any actions undertaken by the Borrower
in conjunction therewith, including, without limitation, the delivery by the
Borrower to each such holder of the (i) Disclosure Statement (as such term is
defined in the Restructuring Agreement), including all schedules and exhibits
thereto, (ii) Reorganization Plan, including all schedules and exhibits thereto,
(iii) ballots to vote to accept or reject the Reorganization Plan and (iv) other
documents or materials that the Holder Representative (as such term is defined
in the Restructuring Agreement) reasonably requests be delivered in connection
with the Solicitation shall not constitute an Event of Default under clause (iv)
of Section 8.1(i) of the Credit Agreement, during the period beginning on the
Sixth Amendment Effective Date through the Waiver Termination Date.

 

(e)                            This Section 5 supercedes and replaces the
provision of Section 3 of the Fifth Amendment.

 

6.                                       Ratification of Credit Agreement;
Remedies.

 

(a)                            Except as expressly provided for, and on the
terms and conditions set forth, herein, the Credit Agreement and the other Loan
Documents shall continue to be in full force and effect in accordance with their
respective terms and shall be unmodified.  In addition, this Amendment shall not
be deemed a waiver of any term or condition of any Loan Document by the Agent or
the Lenders with respect to any right or remedy which the Agent or the Lenders
may now or in the future have under the Loan Documents, at law or in equity or
otherwise or be deemed to prejudice any rights or remedies which the Agent or
the Lenders may now have or may have in the future under or in connection with
any Loan Document or under or in connection with any Default or Event of Default
which may now exist or which may occur after the date hereof.  The Credit
Agreement and all other Loan Documents are hereby in all respects ratified and
confirmed.

 

(b)                           This Amendment shall constitute a Loan Document. 
The breach by any Credit Party of any representation, warranty, covenant or
agreement in this Amendment shall constitute an immediate Event of Default
hereunder and under the other Loan Documents.

 

7.                                       Representations and Warranties.  The
Borrower and the Credit Parties hereby represent and warrant to the Agent and
Lenders that:

 

(a)                            The execution, delivery and performance of this
Amendment and the performance of the Credit Agreement as amended by this
Amendment (the “Amended Credit Agreement”) by the Borrower and the other Credit
Parties:  (i) are within their respective

 

5

--------------------------------------------------------------------------------


 

organizational powers; (ii) have been duly authorized by all necessary corporate
and shareholder action; (iii) are not in contravention of any provision of their
respective certificates or articles of incorporation or by-laws or other
organizational documents; (iv) do not violate any law or regulation, or any
order or decree of any court or Governmental Authority; (v) do not conflict with
or result in the breach or termination of, constitute a default under or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which the Borrower or any Credit Party is a party or by which the Borrower or
any Credit Party or any of its property is bound; (vi) do not result in the
creation or imposition of any Lien upon any of the property of the Borrower or
any Credit Party other than those in favor of Agent pursuant to the Loan
Documents; and (vii) do not require the consent or approval of any Governmental
Authority or any other Person.



(b)                           This Amendment has been duly executed and
delivered by or on behalf of the Borrower and the other Credit Parties.

 

(c)                            Each of this Amendment and the Amended Credit
Agreement constitutes a legal, valid and binding obligation of the Borrower and
the other Credit Parties enforceable against each of them in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditor’s
rights generally and general equitable principles (whether enforcement is sought
by proceedings in equity or at law).

 

(d)                           No Default or Event of Default has occurred and is
continuing both before and after giving effect to this Amendment.

 

(e)                            No action, claim or proceeding is now pending or,
to the knowledge of the Borrower and the other Credit Parties, threatened
against the Borrower or the other Credit Parties, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
federal, state, or local government or of any agency or subdivision thereof, or
before any arbitrator or panel of arbitrators, (i) which challenges the
Borrower’s or the other Credit Parties’ right, power, or competence to enter
into this Amendment or, to the extent applicable, perform any of its obligations
under this Amendment, the Amended Credit Agreement or any other Loan Document,
or the validity or enforceability of this Amendment, the Amended Credit
Agreement or any other Loan Document or any action taken under this Amendment,
the Amended Credit Agreement or any other Loan Document or (ii) which, if
determined adversely, is reasonably likely to have or result in a Material
Adverse Effect.  To the knowledge of the Borrower and each Credit Party, there
does not exist a state of facts which is reasonably likely to give rise to such
proceedings.

 

(f)                              The representations and warranties of the
Borrower and the other Credit Parties contained in the Amended Credit Agreement
and each other Loan Document shall be true and correct on and as of the date
hereof and the Sixth Amendment Effective Date with the same effect as if such
representations and warranties had been made on and as of such date, except that
any such representation or warranty which is expressly made only as of a
specified date need be true only as of such date.

 

6

--------------------------------------------------------------------------------


 

8.                                       Outstanding Indebtedness.  The Borrower
and the other Credit Parties hereby acknowledge and agree that as of September
30, 2004, (i) the aggregate outstanding amount of the Revolving Credit Advances
is $46,306,707.65, (ii) the aggregate outstanding amount of Letter of Credit
Obligations is $825,000.00, and (iii) the aggregate outstanding principal amount
of the Term Loan is $43,750,000.00, and that such principal amounts are payable
pursuant to the Credit Agreement without defense, offset, withholding,
counterclaim or deduction of any kind.

 

9.                                       Fees and Expenses  The Borrower hereby
reconfirms its obligations pursuant to Section 11.3(b) of the Credit Agreement
to reimburse Agent for all out-of-pocket fees, costs and expenses, including the
reasonable fees, costs and expenses of counsel, consultants, auditors or other
advisors, incurred in connection incurred with the negotiation, preparation,
execution and delivery of this Amendment and all other documents and instruments
delivered in connection herewith.

 

10.                                 GOVERNING LAW.  THIS AMENDMENT, IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL
BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

11.                                 Effectiveness.  This Amendment shall become
effective as of the date hereof (the “Sixth Amendment Effective Date”) only upon
satisfaction in full in the judgment of the Agent or waiver of each of the
following conditions on or before October 1, 2004:

 

(a)                            Amendment.  Agent shall have received facsimile
copies of this Amendment duly executed and delivered by the Agent, the Requisite
Lenders, the Requisite Revolving Lenders, the Borrower and each Credit Party.

 

(b)                           Revolving Lenders Amendment Fee.  Borrower shall
have paid to Agent, for the ratable benefit of the Revolving Lenders, an
amendment fee in the amount of $50,000.00 in immediately available funds.

 

(c)                            Representations and Warranties.  All
representations and warranties of or on behalf of the Borrower and each Credit
Party in this Amendment and all the other Loan Documents shall be true and
correct in all respects with the same effect as though such representations and
warranties had been made on and as of the date hereof and on and as of the date
that the other conditions precedent in this Section 11 have been satisfied,
except to the extent that any such representation or warranty expressly relates
to an earlier date.

 

12.                                 Counterparts.  This Amendment may be
executed in any number of counterparts, each of which shall be an original with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

[SIGNATURE PAGES FOLLOW]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
date and year first written above.

 

 

BORROWER

 

 

 

APPLIED EXTRUSION TECHNOLOGIES,
INC.

 

 

 

By:

/s/ Brian P. Crescenzo

 

 

Name: Brian P. Crescenzo

 

Title:   Vice President, Secretary and Chief
Financial Officer

 

 

 

AGENT

 

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION,

 

as Agent and Lender

 

 

 

By:

/s/ James H. Kaufman

 

 

                Duly Authorized Signatory

 

 

 

By:

/s/ E. J. Hess

 

 

                Duly Authorized Signatory

 

 

 

LENDERS

 

 

 

BLACK DIAMOND INTERNATIONAL FUNDING, LTD.

 

 

 

By:

/s/ Paul Cope

 

 

Title:

Director

 

 

 

 

TRS 1, LLC

 

 

 

By:

/s/ Edward Schaffer

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services Inc.

 

 

 

By:

/s/ Dan Rouse

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrower.

 

 

APPLIED EXTRUSION TECHNOLOGIES (CANADA) INC.

 

 

 

By:

/s/ Brian P. Crescenzo

 

 

 

Name:  Brian P. Crescenzo

 

 

Title:    Vice President and Treasurer

 

 

 

APPLIED EXTRUSION TECHNOLOGIES LIMITED

 

 

 

By:

/s/ Brian P. Crescenzo

 

 

 

Name:  Brian P. Crescenzo

 

 

Title:    Vice President and Treasurer

 

--------------------------------------------------------------------------------